UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP E. DeBLASIO,
                              Plaintiﬀ,

                – against –                                OPINION & ORDER

NEW YORK CITY HEALTH AND                                     18 Civ. 11405 (ER)
HOSPITAL CORPORATION and DR.
BRENDA HARRIS,
                              Defendants.


RAMOS, D.J.:

       Philip E. DeBlasio, acting pro se and in forma pauperis, brings this action against

New York City Health and Hospital Corporation (“HHC”) and Dr. Brenda Harris

(collectively, “Defendants”), alleging that they failed to properly treat and/or diagnose an

injury to his foot. Doc. 1. Before the Court is Defendants’ unopposed motion to dismiss.

Doc. 24. For the reasons stated below, the motion is GRANTED.
I.     BACKGROUND
       A. Factual Background
       On October 21, 2018, DeBlasio, a pretrial detainee at the Manhattan Detention

Complex (“MDC”), was assaulted by three inmates, and his left foot was injured as a

result. Doc. 1 at 4. On October 23, 2018, he was examined by a non-party doctor at the

MDC clinic in connection with the incident. Id. be doctor ordered X-rays of his foot

and prescribed 600 milligrams of Tylenol 3. Id. DeBlasio’s foot was X-rayed on October

24, 2018. Id. He alleges that a technician told him that the X-ray revealed “a cracked

bone.” Id. However, later that same day at the MDC clinic, Dr. Harris informed him that

the X-ray “came up negative.” Id. at 4–5. He was subsequently escorted out of the clinic

without being able to obtain a second opinion. Id. at 4. He states that he had “a swollen

left foot and . . . [was] in absolute pain and suﬀering.” Id. at 5.
        B. Procedural History
        DeBlasio ﬁled his complaint on December 4, 2018. Doc. 1. On January 10,

2019, his complaint was dismissed sua sponte without prejudice for failure to submit a
completed request to proceed in forma pauperis. Doc. 3. On February 7, 2019, DeBlasio
submitted the required form, Doc. 5, and the case was reinstated, Doc. 7. On July 26,
2019, Defendants moved to dismiss the complaint. Doc. 24. be motion is unopposed.
II.     LEGAL STANDARD
        When ruling on a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), district courts are required to accept as true all factual allegations in the
complaint and to draw all reasonable inferences in plaintiﬀ’s favor. Walker v. Schult, 717
F.3d 119, 124 (2d Cir. 2013). However, this requirement does not apply to legal
conclusions, bare assertions, or conclusory allegations. Ashcroft v. Iqbal, 556 U.S. 662,
678, 681 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A
complaint must contain suﬃcient factual matter to state a claim to relief that is plausible
on its face. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). Accordingly, a
plaintiﬀ is required to support his claims with suﬃcient factual allegations to show “more
than a sheer possibility that a defendant has acted unlawfully.” Id.
        When “the complaint [is] ﬁled pro se, it must be construed liberally to raise the
strongest arguments [it] suggest[s].” Walker, 717 F.3d at 124 (internal quotation marks
and citation omitted). be obligation to read a pro se litigant’s pleadings leniently
“applies with particular force when the plaintiﬀ’s civil rights are at issue.” Jackson v.
NYS Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v.
McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). “However, even pro se plaintiﬀs asserting
civil right claims cannot withstand a motion to dismiss unless their pleadings contain
factual allegations suﬃcient to raise a ‘right to relief above the speculative
level.’” Id. (quoting Twombly, 550 U.S. at 555).




                                               2
           Failure to respond to a motion to dismiss does not in and of itself warrant

dismissal. See McCall v. Pataki, 232 F.3d 321, 322–23 (2d Cir. 2000). “If a complaint is

suﬃcient to state a claim on which relief can be granted, the plaintiﬀ’s failure to respond

to a Rule 12(b)(6) motion does not warrant dismissal.” Id. at 323.
III.       DISCUSSION
           Read liberally, DeBlasio’s complaint alleges a claim for inadequate medical care

pursuant to 42 U.S.C. § 1983 for failure to properly treat and diagnose a fracture in his

left foot, as well as corresponding state law claims. Defendants raise three arguments in

support of dismissal. First, they argue that any § 1983 claims against HHC and Dr.
Harris acting in her oﬃcial capacity fail because DeBlasio has not pled that he was

deprived of constitutional rights as a result of a policy, practice or custom—indeed,

DeBlasio has not pled that he was deprived of a constitutional right at all.1 Second, they

argue that Dr. Harris is shielded by qualiﬁed immunity with respect to any claims against

her in her individual capacity. Finally, they argue that any state law claims against

Defendants are procedurally barred. be Court addresses each of these arguments in turn.
           A. Section 1983
           “Section 1983 provides a private cause of action for ‘the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws’ of the United States.”
Boyland v. Wing, 487 F. Supp. 2d 161, 167 (E.D.N.Y. 2007) (quoting 42 U.S.C. § 1983).

Although a municipality cannot be held liable under § 1983 solely on a theory of

respondeat superior, a § 1983 claim may be brought against a municipality if the alleged

unconstitutional action was the result of an oﬃcial policy, practice, or custom. Monell v.

Dep’t of Soc. Servs. of City of N. Y., 436 U.S. 658, 690–92 (1978). “[T]o hold a city

liable under § 1983 for the unconstitutional actions of its employees, a plaintiﬀ is

required to plead and prove three elements: (1) an oﬃcial policy or custom that (2)



1
    be same arguments apply to the extent DeBlasio intends to assert claims against the City of New York.



                                                      3
causes the plaintiﬀ to be subjected to (3) a denial of a constitutional right.” Batista v.
Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983).
       First, Defendants maintain that any § 1983 claims fail because DeBlasio has
failed to assert an oﬃcial policy or custom. bere are four ways a plaintiﬀ can satisfy this
requirement. Plaintiﬀs may allege either:
           (1) a formal policy oﬃcially endorsed by the municipality; (2) ac-
           tions taken by government oﬃcials responsible for establishing the
           municipal policies that caused the particular deprivation in question;
           (3) a practice so consistent and widespread that, although not ex-
           pressly authorized, constitutes a custom or usage of which a super-
           vising policy-maker must have been aware; or (4) a failure by poli-
           cymakers to provide adequate training or supervision to
           subordinates to such an extent that it amounts to deliberate indiﬀer-
           ence to the rights of those who come into contact with the municipal
           employees.
Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. Mar. 30, 2010)
(internal quotation marks and citations omitted). Moreover, there must be a causal link
between the policy and the alleged injury. Batista, 702 F.2d at 397. “[A] single incident
alleged in a complaint, especially if it involved only actors below the policy-making
level, does not suﬃce to show a municipal policy.” DeCarlo v. Fry, 141 F.3d 56, 61 (2d
Cir. 1998) (internal quotation marks and citation omitted). Plaintiﬀ has pled no such
policy or custom. Nor has he alleged that Dr. Harris was a policymaker, or that she was

aware of such a policy or custom. DeBlasio’s § 1983 claims against HHC can be
dismissed on this basis alone.
       Defendants also argue that, to the extent any liability survives, DeBlasio has
failed to establish a constitutional violation as required for a § 1983 claim. DeBlasio’s
complaint can best be read to allege a violation of the Fourteenth Amendment for
inadequate medical care. To state a claim for inadequate medical care, DeBlasio must
make two showings. First, “the alleged deprivation of adequate medical care must be
suﬃciently serious.” Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138
(2d Cir. 2013) (internal quotation marks and citation omitted). “Second, the defendant


                                              4
must act with a ‘suﬃciently culpable state of mind.’” Davis v. McCready, 283 F. Supp.
3d 108, 116 (S.D.N.Y. 2017) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.
1996)). bis second prong—sometimes referred to as the mens rea prong—is assessed
objectively in a claim brought by a pretrial detainee. Darnell v. Pineiro, 849 F.3d 17, 35–
36 (2d Cir. 2017).
       As to the ﬁrst prong, DeBlasio does not allege that he was denied medical care
entirely. As he states in his complaint, he was prescribed 600 milligrams of Tylenol 3.
Doc. 1 at 4. He does not allege that this treatment was ineﬀective. To the extent
DeBlasio claims he would have preferred a diﬀerent treatment, this does not amount to a
constitutional violation. “be law is well established that a prisoner’s right is to medical
care—not the type or scope of medical care which he personally desires.” Williams v.

Wright, 162 F. App’x 69, 71 (2d Cir. 2006) (internal quotation marks and citation
omitted). To the extent DeBlasio claims that his treatment was inadequate because he
was misdiagnosed, this amounts to a disagreement over medical care and is also not
actionable. “[D]isagreements over medications, diagnostic techniques (e.g., the need for
X-rays), forms of treatment, or the need for specialists or the timing of their intervention,
are not adequate grounds for a Section 1983 claim. bese issues implicate medical
judgments and, at worst, negligence amounting to medical malpractice . . . .” Sonds v. St.

Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y. 2001); see also
Whitﬁeld v. O’Connell, 402 F. App’x 563, 565–66 (2d Cir. 2010). Finally, any claim that
he was denied a second medical opinion also fails to rise to the level of a constitutional
violation. See, e.g., Youmans v. City of New York, 14 F. Supp. 3d 357, 363–64 (S.D.N.Y.
2014) (ﬁnding that “courts in the Second Circuit have held that failure to provide a
second opinion is not generally a [constitutional violation]” and collecting cases).
       As to the second prong, there is nothing to suggest that Dr. Harris “acted
intentionally” to deprive DeBlasio of adequate care or that she “recklessly failed to act
with reasonable care.” Darnell, 849 F.3d at 35. At most, DeBlasio’s allegations against


                                              5
Dr. Harris amount to negligence. And “negligence, even if it constitutes medical

malpractice, does not, without more, engender a constitutional claim.” Chance v.

Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (citation omitted).

       berefore, DeBlasio has failed to state a claim under § 1983.
       B. Qualiﬁed Immunity
       Next, Defendants argue that Dr. Harris is immune from suit in her individual

capacity. Qualiﬁed immunity protects government oﬃcials from suit if “their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
To determine if qualiﬁed immunity exists, courts ask: “(1) whether plaintiﬀ has shown

facts making out violation of a constitutional right; (2) if so, whether that right was

clearly established; and (3) even if the right was clearly established, whether it was

objectively reasonable for the oﬃcer to believe the conduct at issue was lawful.”

Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013) (internal quotation

marks and citation omitted).

       As discussed above, DeBlasio has failed to make out the violation of a

constitutional right, much less one that was clearly established. However, even if he had,

it was “objectively reasonable,” for Dr. Harris to believe that providing a good-faith
medical opinion was lawful. As such, any possible claims against Dr. Harris in her

individual capacity are barred by qualiﬁed immunity.
       C. State Law Claims
       Finally, Defendants argue that to the extent DeBlasio’s complaint raises state law

claims, these fail because DeBlasio has failed to ﬁle a notice-of-claim within ninety days

after the claim arose. N.Y. Gen. Mun. L. § 50-e(1). “Under New York law, a notice of

claim is a condition precedent to bringing personal injury actions against municipal

corporations such as the HHC . . . .” Hardy v. New York City Health & Hosp. Corp., 164

F.3d 789, 793 (2d Cir. 1999) (citation omitted). Consequently, “if § 50-e has not been


                                              6
satisﬁed (and the defendant has not waived its right to a notice of claim), no damages are

available.” Id. at 794. DeBlasio has not alleged that he has satisﬁed New York’s notice

requirement. berefore, any state law claims against Defendants are procedurally

deﬁcient.
IV.      CONCLUSION
         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. be

Clerk of Court is respectfully directed to terminate the motion, Doc. 24, and to close the

case. be Court certiﬁes, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Order would not be taken in good faith; therefore, in forma pauperis status is denied for
purposes of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). A

copy of this decision will be mailed to DeBlasio.


         It is SO ORDERED.


Dated:      March 27, 2020
            New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             7
